IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  August 2000 Session at Jackson

                  THOMAS J. WILLIAMS v. STATE OF TENNESSEE
                     Direct Appeal from the Circuit Court for Hickman County
                             No. 00-5002C-II, Timothy L. Easter, Judge



                     No. M2000-00506-CCA-R3-PC - Filed September 22, 2000


Thomas J. Williams appeals from the Hickman County Circuit Court’s denial of his pro se petition
for post-conviction relief. After review, we find the trial court’s summary dismissal proper because
the petition (1) is time barred; (2) fails to state a colorable claim; and (3) raises claims which are
waived as they were not raised in previous petitions. Accordingly, we affirm the trial court’s denial
of the petition.

                   Tenn. R. App. P. 3; Judgment of the Circuit Court is affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR., J. and
JOHN EVERETT WILLIAMS, J., joined.

Thomas J. Williams, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, Marvin E.
Clements, Jr., Assistant Attorney General, for the appellee, State of Tennessee.


                                                OPINION

        The appellant, Thomas J. Williams, proceeding pro se, appeals the summary dismissal of his
petition for post-conviction relief. The petition was dismissed by the trial court upon grounds that
it was time-barred. The appellant, arguing that the crimes for which he was convicted occurred in
Davidson County and not in Hickman County, avers that his petition is not subject to the statute of
limitations.

           After review of the appellant’s petition, we affirm the trial court’s denial of post-conviction
relief..

       As alleged in the appellant's petition for post-conviction relief, the appellant entered guilty
pleas on July 13, 1987, for the offenses of assault with intent to murder with bodily injury,
aggravated kidnapping, and armed robbery. These convictions resulted in an effective sentence of
life imprisonment. No direct appeal was taken.

         The appellant is presently incarcerated at the Lois DeBerry Special Needs Facility in
Nashville. On January 5, 2000, the appellant filed the instant pro se petition for post-conviction
relief alleging that the trial "court lacked jurisdiction to deal with this matter in any form, jurisdiction
can be raised in any court at any time." Specifically, the petition alleges:

         The Hickman County grand jury could not indict and bound [sic] the petitioner over
         to the Hickman County Circuit Court for any robbery, attempted murder, and or
         kidnapping that had occurred in Davidson County, Tennessee. Petitioner was not
         legally indicted in Davidson County, to have a change of venue made to Hickman
         County, Tennessee, therefore petitioner never being legally indicted in the county
         where his offense had occurred, then no rights of the accused in a criminal
         prosecution was ever afforded the petitioner, because he was never indicted, therefore
         Hickman County, lacked jurisdiction of the person and subject matter in its Circuit
         Court, and petitioner's sentence is completely void.


         On February 17, 2000, the trial court dismissed the petition as being time-barred. In its
order, the trial court correctly noted that this is the appellant's third petition for post-conviction relief.
See, e.g., Thomas Jeffrey Williams v. State, No. 01C01-9406-CC-00209 (Tenn. Crim. App. at
Nashville, Jan. 12, 1995), perm. to appeal denied, (Tenn. Sept. 25, 1995) (challenging voluntariness
of guilty plea and constitutionality of range II sentence); Thomas Jeffrey Williams v. State, No. 89-
107-III (Tenn. Crim. App. at Nashville, Apr. 18, 1990), perm. to appeal denied, (Tenn. Sept. 24,
1990) (challenging voluntariness of guilty plea). In summarily dismissing the petition, the court
found:

         The Petitioner's attack on his convictions in this case have been previously waived
         because the grounds stated in the current petition were not included in his first or
         second petition for post-conviction relief.

         [and]

         Pursuant to Tennessee Code Annotated § 40-30-202, the Petition is time barred by
         a one year statute of limitation. The subject petition was filed in the Hickman
         County Circuit Court on January 5, 2000. . . .[1]

         1
           The trial court noted that "the petitioner's most recent petition for post-conviction relief was denied by the trial
court after a hearing, and that judgment was affirmed by the trial court after a hearing, and that judgment was affirmed
by the Court of Criminal Appeals on January 12, 1995. T herefore, the petitioner mu st have filed for re lief, if at all, within
one year of the date of the final action of the highest state appellate court to which an appeal was taken. That date would
have been January 12, 1996. .. ." Although the court correctly recited the pertinent law, the court's interpretation of the
                                                                                                                (continued ...)

                                                              -2-
        The appellant's convictions became final on August 13, 1987. Under the statute of limitation
in effect at the time, the appellant had until August 13, 1990, in which to file a petition for post-
conviction relief.2 See generally Tenn. Code Ann. § 40-30-102 (repealed 1995). In the case sub
judice, the petition was filed on January 5, 2000, well outside the applicable limitations period. Cf.
Carter v. State, 952 S.W.2d 417, 418 (Tenn. 1997) (the 1995 Post-Conviction Act does not extend
the limitations period for those petitioners for whom the statute of limitations expired prior to the
effective date of the new Act, i.e., May 10, 1995). Moreover, the appellant has failed to assert any
claim that would exempt him from the statute of limitations. See Tenn. Code Ann. § 40-30-202
(1997).

        In addition to finding the petition time-barred, the appellant has failed to show why the claim
for relief was not previously presented in any earlier proceeding. See Tenn. Code Ann. § 40-30-
204(e); Tenn. Sup. Ct. R. 28 §5(e), (f). Where a post-conviction petition has been filed and resolved
on its merits by a court of competent jurisdiction, any subsequent petition is to be dismissed
summarily. Tenn. Code Ann. § 40-30-202(c).

        For the above stated reasons, we affirm the trial court’s summary dismissal of the appellant’s
third petition for post-conviction relief.




                                                                   ___________________________________
                                                                   DAVID G. HAYES, JUDGE




         1
           (...continued)
law is incorrect. A petitioner has "one year of the date of the final action of the highest state appellate court to which
[a direct] appeal is taken or; if no appeal is taken, within one (1) year of the date on which the judgmen t became final."
See Tenn. C ode Ann . § 40-30 -202(a)(1 997).

         2
             The appellant did so, his first petition was filed February 9, 1989, and his second petition was filed July 13,
1990.

                                                            -3-